August 8,   1952

Hon. W. A. Hadden           Opinion Ho. V-l.501
County Attorney
Pecos county                Re:    Which section of Article
Fort Stockton, Texas               6687b, V.C.S., is vio-
                                   lated when a Texas resl-
                                   dent operates an automo-
                                   bile during the time that
                                   his operator's license
Dear Mr. Hadden:                   has been suspended.
           In your letter requesting an opinion of this
office , you state the following facts:
          "The State Highway Patrolman who resides
     here has arrested a party, who has had his op-
     erator's license suspended for six months under
     conviction of unlawfully operating an automobile
     upon a public highway in this county, and de-
     sires to file a charge against this person for
     operating a motor vehicle during the six months'
     suspension.
          "The party convicted and who has now dls-
     obeyed the six months' suspension judgment is a
     local man and had a Texas llcense, not a foreign
     license."
          You ask whether a complaint based on these facts
should be filed under Section 27 or under Section 34 of
Article 6687b, V.C.S.
           Sections27, 34 and 44 of Article 6687b read as
follows:
          "Sec. 27.  Bo operation under foreign 11:
     tense during suspension or revocation in this
     State.
          "No person, resident or nonresident, whose
     operator's, commercial operator's, or chauffeur's
     license or privilege to operate a motor vehicle
     In this State has been suspended or revoked a8
Hon. W. A. Hadden, page 2, (V-1501)


    provided In this Act shall operate a motor
    vehicle In this State under a license, per-
    mit, or registration certificate issued by
    any other jurisdiction or otherwise during
    such suspension cr after such revocation
    until a new license is obtained when and as
    permitted under this Act."
        endeS;;.r;:okerlvlng   while license sus-
    P
          "Any person whose operator's, commercial
     operator's, or chauffeur's license or drlv-
     ing privilege as a nonresident has been can-
     celled, suspended, or revoked as provided In
     this Act, and who drives any motor vehicle
     upon the highways of this State while such
     license or privilege Is cancelled, suspended,
     or revoked Is guilty of a misdemeanor, and,
     upon conviction, shall be punished by fine of
     not less than Twenty-five Dollars ( 25), and
     not more than Five Hundred Dollars P$500),
     and In addition thereto, there may be Imposed
     a sentence of imprisonment not to exceed six
     (6) months."
            "Sec. 44.   Penalty for violation of Act.
          "(a) It shall be a misdemeanor for any
     person to violate any of the provisions of
     this Act unless such violation is by this Act
     or other l.awsof this State declared to be a
     felony.
          "(b) In addition to any other penalties
     hereinbefore provided, and unless another
     penalty is In this Act or by the laws of this
     State provided, every person convicted of a
     misdemeanor for the violation of any provision
     of this Act shall be punished by fine of not
     more than Two Hundred Dollars ($200)."
          Section 34 Is the proper section under which a
charge should be brought against a Texas resident who
drives a motor vehicle on Texas highways after his license
to drive has been suspended. See Persall v. State, 169
S.W.28 488 (Tex. Crlm. 1943). It Is also the &roper sec-
tion for a charge against a nonresident whose driving
Hon. W. A. Hadden, page 3,   (V-1501)


privilege as a nonresident" has been suspended& The
word "nonresident" in Section 34 has reference to the
words "driving privilege" and not to the words 'op-
erator's, commercial operatorts, or chauffeur's li-
cense." In other words, the statute has the same mean-
ing as If It had said "any person whose operator's,
commercialoperator's,or chauffeur's license has been
cancelled, suspended or revoked, or any person whose
driving privilege as a nonresident has been cancelled,
suspended or revoked, etc." Section 34 is therefore
appl-dent                whose license, of whatever
sort, has been se        or revoked, and to a,nonresl-
dent whose "driving privilege" has been suspended or
revoked.
          Section 27, on the other hand, is applicable
only against a resident or a nonresident whose license
.(operator's,commercial operator's, or chauffeur's)
or privilege to operate a motor vehicle has been sus-
pended or revoked, and who operates a motor vehicle in
Texas w     another license. oermlt. or registration
certificate Issued by some other jurisdiction or other-
wise. The commission of an offense under this section
isconditioned upon the existence of such a license,
permit or registration certificate. The gist of this
offense Is an attempt to evade detection of a vlola-
tlon of a suspension or revocation by procuring or us-
ing another license.
          Therefore, the person with whom you are con-
cerned cannot be charged under Section 27 unless he is
operating under another license, permit, or registration
certificate issued by another jurisdiction or otherwise.
Section 34 Is the proper section.



          A Texas resident who drives a motor ve,r
     hicle on Texas highways while his operator's
     license has been suspended may be prosecuted
     under the provisions of Section 34 of Article
     fjfj87b,
            Vernon's Civil Statutes. Section 27
     of that Article defines an additional offense
     of operating under another license, such RI!a
Bon. W. A. Hadden, page 4, (V-1501)


     foreign license, while such suspension la
     in effect.
                                 Yours very truly,
APPROVED:                          PRICE DAHIEL
                                 Attorney ffeneral
lpeuPleDaniel
State Affairs EdvisIon
Mary K. Wall                     BY
Reviewing Assistant
Charles S.'Mathews
Finst Assistant
RL/ec